       Case 2:18-cr-00018-KS-MTP Document 210 Filed 03/19/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION
                              ______________

UNITED STATES OF AMERICA,
Plaintiff

V.                                                            CASE NO.: 2:18-cr-18-KS-MTP-3

HOPE EVANGULANE THOMLEY,
HOWARD RANDALL THOMLEY,
GLENN DOYLE BEACH, JR., and
GREGORY GRAFTON PARKER,
Defendants

                        RESPONSE TO MOTION TO WITHDRAW

       NOW COMES the Separate Defendant, Glenn Doyle Beach, Jr., (“Mr. Beach”) by and

through counsel, and files herewith his Response to the Motion of James McGee to Withdraw as

counsel and states as follows:

       1.      The Separate Defendant having conferred with his other counsel, Arthur F.

Jernigan, Jr. and Brain Dickerson regarding same responds that he has no objection to Mr.

McGee’s withdrawal.

       This, the 19th day of March, 2019.

                                            Respectfully submitted,


                                            GLENN DOYLE BEACH, JR.

                                            /s/ Arthur F. Jernigan, Jr.
                                            Arthur F. Jernigan, Jr. (MSB #3092)
                                            JERNIGAN COPELAND ATTORNEYS, PLLC
                                            587 Highland Colony Parkway (39157)
                                            Post Office Box 2598
                                            Ridgeland, MS 39158-2598
                                            Phone: (601) 427-0048
                                            Fax: (601) 427-0051
                                            Email: ajernigan@jcalawfirm.com
       Case 2:18-cr-00018-KS-MTP Document 210 Filed 03/19/19 Page 2 of 2



                                             Brian E. Dickerson, Esq.
                                             Niccole Waid
                                             Admitted Pro Hac Vice
                                             FISHERBROYLES, LLP
                                             2390 Tamiami Trail North
                                             Suite 100
                                             Naples, Florida 34103
                                             Phone: (202) 570-0248
                                             Fax: (239) 236-1360
                                             Email: brian.dickerson@fisherbroyles.com

                                             Counsel for Defendant Glenn Doyle Beach, Jr.



                                CERTIFICATE OF SERVICE

       I, Arthur F. Jernigan, Jr., attorney for Defendant Glenn Doyle Beach, Jr., do hereby certify

that I have, this day, filed the foregoing with the Clerk of Court via the CM/ECF system, which

has caused a true and correct copy to be served on all counsel of record.

       SO CERTIFIED, this the 19th day of March, 2019.


                                             /s/ Arthur F. Jernigan, Jr.
                                             Arthur F. Jernigan, Jr.




                                                2
